     Case 2:18-cv-00690-WBS-DB Document 86 Filed 09/10/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLAN DAVID KRENITSKY,                               No. 2:18-cv-0690 WBS DB P
12                          Plaintiff,
                                                           ORDER APPOINTING COUNSEL
13              v.
14    A. KIRSCH, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action under to 42 U.S.C.

18   § 1983. On August 26, 2021, the court granted plaintiff’s motion to appoint counsel and referred

19   the action to the court’s Alternative Dispute Resolution and Pro Bono Program Director to locate
20   an attorney willing to accept the appointment. (ECF No. 85.) M. Greg Mullanax has been

21   selected from the court’s pro bono attorney panel to represent plaintiff and has agreed to be

22   appointed.

23             Accordingly, IT IS HEREBY ORDERED that:

24          1. M. Greg Mullanax is appointed as counsel for plaintiff in the above entitled matter.

25          2. Appointed counsel shall notify Sujean Park via email at spark@caed.uscourts.gov if he

26             has any questions related to the appointment.

27   ////

28   ////

                                                          1
     Case 2:18-cv-00690-WBS-DB Document 86 Filed 09/10/21 Page 2 of 2

 1

 2       3. The Clerk of the Court is directed to serve a copy of this order on M. Greg Mullanax, Law

 3            Office of M. Greg Mullanax, 2140 N. Winery Ave., Suite 101, Fresno, CA 93703.

 4   Dated: September 9, 2021

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20   DLB:9
     DB prisoner inbox/civil rights/kren0690.31(b)
21

22

23

24

25

26

27

28

                                                     2
